DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/291,020. Receipt of the Response to the Election/Restriction filed on 08/03/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-18 and 20 are withdrawn from consideration. 
Claim 19 is examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group B, claim 19 in the reply filed on 08/03/2022 is acknowledged. As stated under MPEP 818.01, a traverse to the requirement of restriction is complete when Applicant specifically points out the reasons on which he or she bases his or her conclusions that the requirement to restrict is in error. The restriction was based on the claims as originally filed and Applicant did not argue the Unity of Invention restriction based on such claims and the restriction based on such claims. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Even if such arguments were to be considered, the rejection below shows that such groups of inventions still lack a technical special features as required for Unity of Invention. As a further note, Applicant did not elect any of the species embodiments which were also restricted and needed an election as well if Group A were to be rejoined and thus would have been an improper reply. The restriction requirement filed on 06/03/2022 is considered proper and thus is considered final. Claims 1-18 and 20 are thus withdrawn from consideration for defining a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orals et al. (U.S. Patent 4,266,384).
Regarding claim 19, Orals et al. disclose a clip for use in an acoustic baffle suspension system, the clip (#15) comprising a body plate (#23),
wherein the clip comprises one or more fastening elements (#26 and #27) for securing the clip to a frame element (#32),
wherein the clip comprises a first aperture (#30); and
wherein the clip comprises one or more legs (#19 and #20) joined to the body plate by an upwardly-angled joint (#15) such that the one or more legs are parallel to the body plate (see figure 5).

Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (FR1517500).
Regarding claim 19, Bennett et al. disclose a clip for use in an acoustic baffle suspension system, the clip (#10) comprising a body plate (#12),
wherein the clip comprises one or more fastening elements (#11) for securing the clip to a frame element (the fastening element #11 is configured to attach to a frame element, where such a frame element is not a required limitation),
wherein the clip comprises a first aperture (#14); and
wherein the clip comprises one or more legs (#16) joined to the body plate by an upwardly-angled joint (the angled leg between elements #12 and #16) such that the one or more legs are parallel to the body plate (see figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635